DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 03/15/2022.
Claims 1-2, 6, 8-9, 13, and 18-19 have been amended and are hereby entered.
Claims 1-19 are currently pending and have been examined.
This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 8, filed 03/15/2022, with respect to the drawing objection have been fully considered and are persuasive. The objection of drawing (Fig. 13) has been withdrawn. 
Applicant’s arguments, see Page 8, filed 03/15/2022, with respect to the specification objection have been fully considered and are persuasive. The objection of the specification has been withdrawn. 
Applicant’s arguments, see Page 8, filed 03/15/2022, with respect to the 35 U.S.C. 112(b) rejection of Claims 6 and 8 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of Claims 6 and 8 has been withdrawn. 
Applicant’s arguments, see Page 8, filed 03/15/2022, with respect to the 35 U.S.C. 112(d) rejection of Claim 2 have been fully considered and are persuasive. The 35 U.S.C. 112(d) rejection of Claim 2 has been withdrawn. 
Applicant's arguments, see Pages 9-10, filed 03/15/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-19 have been fully considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 10: “Such features link the determination of consecutiveness of reservations with the determination of odor level in the space, specifically, an effective two-step determination of checking the consecutiveness of a reservation-to-be made with an already-registered reservation, and then checking the level of odor to adjust the length of non-reservable time period that is put after the already-registered reservation, depending on whether or not the determined odor level is at or below the preset threshold. Such specific and unique features clearly integrate the alleged abstract idea into a practical application under prong two of step 2A (see MPEP §2106.04(d)), and/or to add "significantly more" under step 2B of the §101 analysis (see MPEP §2106.05).” Examiner respectfully disagrees because the limitations “upon determining that the time periods of the reservations are consecutive without an empty time in between: determine whether odor in the space is at or below a predetermined threshold; upon determining that the odor is at or below the predetermined threshold, cause ... of a reserver to display guidance information about consecutive reservations that are not permitted; and upon determining that the odor is not at or below the predetermined threshold, adjust a non-reservable time period after the time period of the already-registered reservation, and cause ... of the reserver to display guidance information about the non-reservable time period and consecutive reservations that are not permitted” are considered to be part of the abstract idea (commercial interaction). The “device” is considered as an additional element that is recited at a high level of generality and merely invoked as a tool to perform a reservation process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Applicant's arguments, see Pages 9-10, filed 03/15/2022, with respect to the 35 U.S.C. 102 and 103 rejections of Claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the processor" in Line 10. There is insufficient antecedent basis for this limitation in the claim. Therefore, Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-19 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a machine” (information processing devices) and “an article of manufacture” (non-transitory computer readable medium) categories.
Regarding Claims 1-19, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
… comprising: 
… configured to 
in a case of receiving a reservation for a space that is usable by making a reservation, determine whether a time period of the reservation is consecutive with a time period of an already-registered reservation without an empty time in between, and upon determining that the time periods of the reservations are consecutive without an empty time in between:
determine whether odor in the space is at or below a predetermined threshold; 
upon determining that the odor is at or below the predetermined threshold, cause ... of a reserver to display guidance information about consecutive reservations that are not permitted; and 
upon determining that the odor is not at or below the predetermined threshold, adjust a non-reservable time period after the time period of the already-registered reservation, and cause ... of the reserver to display guidance information about the non-reservable time period and consecutive reservations that are not permitted.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions and cover performance of the limitation in the human mind. The limitations of receiving, determining, displaying, and adjusting non-reservable time period are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. The limitation of determining whether the odor in the space is at or below a predetermined threshold is a process that, under their broadest reasonable interpretation, can be performed in the human mind. For instance, a person can determine the odor level in the space by looking at an odor detector reading. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity” and steps from practically being performed in the human mind that falls within “Mental Processes” grouping. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “an information processing device”, “a processor”, and “device”. The claim as a whole merely describes how to generally “apply” the concept of receiving, determining, displaying, and adjusting non-reservable time period by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a reservation process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a reservation process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The information processing device according to Claim 1, wherein the processor is configured to cause the device of the reserver to display the guidance information presented in a textual message in a case where the time periods of the reservations are consecutive without an empty time in between.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 2 recites an additional element – “the device”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a reservation process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.	
Claims 3-5 and 7 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “the processor” in Claims 3-4 and 7 and by defining “wherein in a case where a time period of a new reservation consecutive with the time period of the reservation is added, the processor is configured to notify the reserver that the reservation is unavailable” in Claim 5. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 6 recites the following limitations:
The information processing device according to Claim 1, wherein 
in a case where a time period of a new reservation consecutive with the time period of the reservation is added, the processor is configured to notify the reserver that the reservation is unavailable with a reason therefor and also cause time period of the new reservation to be displayed in a different appearance from another time period that is unavailable for reservation.
Claim 6 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 6 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 6 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 8 recites the following limitations:
The information processing device according to Claim 1, wherein 
in a case where a time period of a new reservation consecutive with the time period of the reservation is added by the same reserver, the processor is configured to notify the reserver that the reservation is available with a reason therefor and also cause the time period of the new reservation to be displayed in a different appearance from another time period that is available for reservation.
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 8 does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: Claim 8 does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 9 recites the following limitations:
… comprising: 
… configured to 
in a case of receiving, from a reserver, a reservation for a space that is usable by making a reservation, adjust the reservation such that a time period before or after a time period to be reserved by the reserver is non-reservable, wherein: 
the adjusting is adding another reservation by an administrator-side for the time period that is non-reservable, and 
when ... determines that odor in the space is not at or below a predetermined threshold, ... lengthens the time period that is non-reservable.
The limitations for Claim 9 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, adjusting, and determining the odor in the space are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 1: This judicial exception is not integrated into a practical application. Claim 9 recites additional elements – “an information processing device” and “a processor”. The claim as a whole merely describes how to generally “apply” the concept of receiving, and adjusting the reservation by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a reservation process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2A, Prong 2: Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a reservation process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 10-17 are directed to substantially the same abstract idea as Claim 9 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “the processor” in Claims 10 and 13-17, by defining “wherein in a case where the reservation received from the reserver is canceled, the processor is configured to cancel the reservation registered as made by the administrator” in Claim 11, and by defining “wherein in a case where a new reserver belongs to a same organization as a reserver of a time period of an already-registered reservation, the processor is configured to register a reservation by the new reserver” in Claim 12. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 18 recites the following limitations:
… to execute a process for processing information, the process comprising: 
receiving, from …, a desired reservation time period during which a reserver desires to use a space that is usable by making a reservation; and 
determining whether the desired reservation time period is consecutive with a time period of an already-registered reservation, and 
in a case where the desired reservation time period is consecutive:
determining whether odor in the space is at or below a predetermined threshold; 
upon determining that the odor is at or below the predetermined threshold, causing a notification ..., the notification being guidance information about consecutive reservations that are not permitted; and 
upon determining that the odor is not at or below the predetermined threshold, adjusting a non-reservable time period after the time period of the already-registered reservation, and causing ... to display guidance information about the non-reservable time period and consecutive reservations that are not permitted.
Step 2A, Prong 1: The limitations for Claim 18 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, determining, and causing notification are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. The limitation of determining whether the odor in the space is at or below a predetermined threshold is a process that, under their broadest reasonable interpretation, can be performed in the human mind. For instance, a person can determine the odor level in the space by looking at an odor detector reading. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity” and steps from practically being performed in the human mind that falls within “Mental Processes” grouping. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 18 recites additional elements – “a non-transitory computer readable medium storing a program causing a computer”, “client device”, “to be displayed on the client device”. The claim as a whole merely describes how to generally “apply” the concept of receiving, determining, and causing notification by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a reservation process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a reservation process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 19 recites the following limitations:
… to execute a process for processing information, the process comprising: 
receiving, from …, a desired reservation time period during which a reserver desires to use a space that is usable by making a reservation; and 
adjusting the reservation such that a time period before or after the time period to be reserved by the reserver is non-reservable, wherein:
the adjusting is adding another reservation by an administrator-side for the time period that is non-reservable, and 
when ... determines that odor in the space is not at or below a predetermined threshold, ... lengthens the time period that is non-reservable.
Step 2A, Prong 1: The limitations for Claim 19 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, adjusting, and determining the odor in the space are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 19 recites additional elements – “a non-transitory computer readable medium storing a program causing a computer”, “a client device”, and “the processor”. The claim as a whole merely describes how to generally “apply” the concept of receiving, determining, and causing notification by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a reservation process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a reservation process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hill; John (US PG Pub. No. 2019/0236554 A1; hereinafter "Hill") in view of WATANABE; Shu (US PG Pub. No. 2019/0130317 A1; hereinafter "WATANABE").
Regarding Claim 1, Hill teaches an information processing device comprising: a processor configured to in a case of receiving a reservation for a space that is usable by making a reservation (See “The computing device may receive a reservation request to reserve a current time slot of the meeting room. In some cases, a user may physically use a reservation selector to make the reservation request. In other cases, a user may use a computer-based meeting reservation user interface (UI) to view available meetings rooms that satisfy user-specified criteria and select a “reserve” UI element to cause the UI to send an electronic reservation request (e.g., across a network) to the computing device.” in Paragraph [0024]), determine whether a time period of the reservation is consecutive with a time period of an already-registered reservation without an empty time in between (See “In addition, by accessing the facilities management computer, the UI may display available meeting rooms that were previously used for a meeting or will be used for a meeting in a future time slot ... Meeting rooms that were not previously used for a meeting or will not be used for a meeting in a future time slot may be displayed ... In this way, meeting rooms may have either have meetings scheduled for two or more consecutive time slots or may remain empty for two or more consecutive time slots, enabling more efficient heating and cooling.” in Paragraph [0019]). 
Hill does not explicitly teach; however, WATANABE teaches upon determining that the time periods of the reservations are consecutive without an empty time in between: determine whether odor in the space is at or below a predetermined threshold (See “In this exemplary embodiment, the CPU 51A has the function of assisting a user in reserving a space 3 by estimating, based on a reservation status, the air quality within a space 3 (see FIG. 2) at a start time of a reservation for this space 3.” in Paragraph [0113], “In this exemplary embodiment, a reservation status means information concerning how reservations have been made for a certain space 3 on a time axis.” in Paragraph [0115], and “For example, a time difference between a certain reservation and the previous reservation is an example of the reservation status. When a new reservation is received, the reservation controller 101 judges whether to accept this reservation by considering, not only this reservation itself, but also a time difference between this reservation and a future reservation which follows this reservation. In this exemplary embodiment, for all reservations made to the spaces 3, the air quality satisfies a predetermined standard at the start time of a reservation.” in Paragraph [0116]); upon determining that the odor is at or below the predetermined threshold, cause a device of a reserver to display guidance information about consecutive reservations that are not permitted (See “For example, a time difference between a certain reservation and the previous reservation is an example of the reservation status. When a new reservation is received, the reservation controller 101 judges whether to accept this reservation by considering, not only this reservation itself, but also a time difference between this reservation and a future reservation which follows this reservation. In this exemplary embodiment, for all reservations made to the spaces 3, the air quality satisfies a predetermined standard at the start time of a reservation.” in Paragraph [0116], “In the field 224, ... the legend “not yet ready” means that the air quality will be lower than the predetermined standard at a start time of a reservation to be made for a space 3.” in Paragraph [0166] wherein the “air quality” is considered to be the “odor”, “In the above-described exemplary embodiment, not only available spaces 3, but also unavailable spaces 3 and those that are not yet ready, are displayed on the screen (see FIG. 12).” in Paragraph [0259], and also see Figs. 15A-15D); and upon determining that the odor is not at or below the predetermined threshold, adjust a non-reservable time period after the time period of the already-registered reservation, and cause the device of the reserver to display guidance information about the non-reservable time period and consecutive reservations that are not permitted (See “For example, a time difference between a certain reservation and the previous reservation is an example of the reservation status. When a new reservation is received, the reservation controller 101 judges whether to accept this reservation by considering, not only this reservation itself, but also a time difference between this reservation and a future reservation which follows this reservation. In this exemplary embodiment, for all reservations made to the spaces 3, the air quality satisfies a predetermined standard at the start time of a reservation.” in Paragraph [0116], “The space management server 6 manages ... information 62 concerning the usage statuses of the individual spaces 3.” in Paragraph [0047] wherein it can be seen that the space management server 6 is capable of adjusting a non-reservable time period after the time period of the already-registered reservation since 15 minutes are required as a blank time between reservations as described in Paragraph [0202] - “If no blank time is secured before the next reservation starts, it is highly likely that the air quality at the start time of the next reservation will not satisfy the predetermined standard. Fifteen minutes are required as a blank time, provided that the spaces 3 are used under the normal conditions. The space 3 that the user can select is thus limited to the space 3 #002.”, and Figs. 15A-15D show an example of display showing non-reservable time period and consecutive reservations that are not permitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservation process of Hill to include determining whether odor in the space is at or below a predetermined threshold, causing a device of a reserver to display guidance information as described above, and adjusting a non-reservable time period after the time period of the already-registered reservation, as taught by WATANABE, in order to improve/build customer relationship by providing a fresh and clean room.
Regarding Claim 2, Hill in view of WATANABE teaches all the limitations of Claim 1 as described above. Hill does not teach; however, WATANABE teaches wherein the processor is configured to cause the device of the reserver to display the guidance information presented in a textual message in a case where the time periods of the reservations are consecutive without an empty time in between (See “In the field 241, a message for proposing another option is described.” in Paragraph [0185], and see reference “241” in Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservation process of Hill to include causing the device of the reserver to display the guidance information presented in a textual message in a case where the time periods of the reservations are consecutive without an empty time in between, as taught by WATANABE, in order to provide the reserver information in more user friendly format.
Regarding Claim 4, Hill in view of WATANABE teaches all the limitations of Claims 1 and 2 as described above. Hill also teaches wherein the processor is configured to notify the reserver that the reservation is unavailable because another reservation is registered before or after the time period of the reservation (See “The MRU may include an in-room indicator as to the status of the meeting room. For example, assume a user reserves a meeting room for an hour, e.g., from 1:00-2:00 PM. The in-room indicator may begin blinking at a pre-determined time (e.g., M minutes, where M>0) prior to the end of the hour. For example, the in-room indicator may begin blinking at 1:50 (M=10) to indicate that the reservation is ending and that the status will change shortly… If the room is unavailable after 2:00 PM, the in-room indicator may blink red to indicate that the room will remain occupied because of another reservation. Such an indication enables the user to see that the meeting room is unavailable for the next block of time and plan accordingly.” in Paragraph [0020]).
Regarding Claim 5, Hill in view of WATANABE teaches all the limitations of Claim 1 as described above. Hill also teaches wherein in a case where a time period of a new reservation consecutive with the time period of the reservation is added, the processor is configured to notify the reserver that the reservation is unavailable (See “At 408, a reservation request may be received. At 410, a determination may be made whether the meeting room is still available. If a determination is made, at 410 that “no” the meeting room is not available, then, at 412, an indication may be provided that the meeting room is unavailable and was not reserved.” in Paragraph [0055] and “The MRU may include an in-room indicator as to the status of the meeting room. For example, assume a user reserves a meeting room for an hour, e.g., from 1:00-2:00 PM. The in-room indicator may begin blinking at a pre-determined time (e.g., M minutes, where M>0) prior to the end of the hour. For example, the in-room indicator may begin blinking at 1:50 (M=10) to indicate that the reservation is ending and that the status will change shortly… If the room is unavailable after 2:00 PM, the in-room indicator may blink red to indicate that the room will remain occupied because of another reservation. Such an indication enables the user to see that the meeting room is unavailable for the next block of time and plan accordingly.” in Paragraph [0020]).
Regarding Claim 6, Hill in view of WATANABE teaches all the limitations of Claim 1 as described above. Hill also teaches wherein in a case where a time period of a new reservation consecutive with the time period of the reservation is added, the processor is configured to notify the reserver that the reservation is unavailable with a reason therefor and also cause the time period of the new reservation to be displayed in a different appearance from another time period that is unavailable for reservation (See “The MRU may include an in-room indicator as to the status of the meeting room. For example, assume a user reserves a meeting room for an hour, e.g., from 1:00-2:00 PM. The in-room indicator may begin blinking at a pre-determined time (e.g., M minutes, where M>0) prior to the end of the hour. For example, the in-room indicator may begin blinking at 1:50 (M=10) to indicate that the reservation is ending and that the status will change shortly… If the room is unavailable after 2:00 PM, the in-room indicator may blink red to indicate that the room will remain occupied because of another reservation. Such an indication enables the user to see that the meeting room is unavailable for the next block of time and plan accordingly.” in Paragraph [0020] wherein the “blinking red” is considered to be the “different appearance from another time period that is unavailable for reservation” and “The MRU may receive the reserve command and change the status of the meeting room from unoccupied to occupied, e.g., the physical indicator may change from green to red and the MRU may change from broadcasting (e.g., via the network) that the meeting room is unoccupied to broadcasting that the meeting room is occupied.” in Paragraph [0017]).
Regarding Claim 7, Hill in view of WATANABE teaches all the limitations of Claim 1 as described above. Hill also teaches wherein the processor is configured not to notify the reserver with a message in a case where a time period of a new reservation consecutive with the time period of the reservation is added by the same reserver (See “The MRU may include an in-room indicator as to the status of the meeting room. For example, assume a user reserves a meeting room for an hour, e.g., from 1:00-2:00 PM. The in-room indicator may begin blinking at a pre-determined time (e.g., M minutes, where M>0) prior to the end of the hour. For example, the in-room indicator may begin blinking at 1:50 (M=10) to indicate that the reservation is ending and that the status will change shortly. If the room is available after 2:00 PM, the in-room indicator may alternately blink red and green to indicate that the room will transition to unoccupied status. Such an indication enables the user to see that the meeting room is available for the next block of time and plan accordingly. For example, if the user thinks the meeting will run past 2:00 PM, then the user can reserve the next block of time either physically (e.g., via the physical reserve selection on the MRU) or using the reservation application.” in Paragraph [0020]. It can be seen that the processor (e.g. MRU) would not notify the reserver for the new consecutive reservation since the reserver has already been used the same room prior to the new reservation time period.).
Regarding Claim 8, Hill in view of WATANABE teaches all the limitations of Claim 1 as described above. Hill also teaches wherein in a case where a time period of a new reservation consecutive with the time period of the reservation is added by the same reserver, the processor is configured to notify the reserver that the reservation is available with a reason therefor and also cause the time period of the new reservation to be displayed in a different appearance from another time period that is available for reservation (See “The MRU may include an in-room indicator as to the status of the meeting room. For example, assume a user reserves a meeting room for an hour, e.g., from 1:00-2:00 PM. The in-room indicator may begin blinking at a pre-determined time (e.g., M minutes, where M>0) prior to the end of the hour. For example, the in-room indicator may begin blinking at 1:50 (M=10) to indicate that the reservation is ending and that the status will change shortly. If the room is available after 2:00 PM, the in-room indicator may alternately blink red and green to indicate that the room will transition to unoccupied status. Such an indication enables the user to see that the meeting room is available for the next block of time and plan accordingly. For example, if the user thinks the meeting will run past 2:00 PM, then the user can reserve the next block of time either physically (e.g., via the physical reserve selection on the MRU) or using the reservation application.” in Paragraph [0020] wherein the “blinking red and green” is considered to be the “different appearance from another time period that is available for reservation”).
Regarding Claim 9, Hill teaches an information processing device comprising: a processor configured to in a case of receiving, from a reserver, a reservation for a space that is usable by making a reservation, adjust the reservation such that a time period before or after the time period to be reserved by the reserver is non-reservable (See “The application may enable the user to view which meeting rooms are currently available and may provide a user interface (UI) to enable the user to reserve a currently available meeting room. For example, the user may navigate to a meeting room that the application UI indicates is currently available and select “reserve”. In response, the application may send a reserve command to the MRU to reserve the room. The MRU may receive the reserve command and change the status of the meeting room from unoccupied to occupied, e.g., the physical indicator may change from green to red and the MRU may change from broadcasting (e.g., via the network) that the meeting room is unoccupied to broadcasting that the meeting room is occupied.” in Paragraph [0017] and “In addition, by accessing the facilities management computer, the UI may display available meeting rooms that were previously used for a meeting or will be used for a meeting in a future time slot higher up on the list of available meeting rooms to encourage users to book such meeting rooms. In this way, the predetermined “comfortable” temperature in the meeting room may be maintained to more efficiently use energy. Meeting rooms that were not previously used for a meeting or will not be used for a meeting in a future time slot may be displayed lower down on the list of available meeting rooms to discourage users from booking such meeting rooms. In this way, meeting rooms may have either have meetings scheduled for two or more consecutive time slots or may remain empty for two or more consecutive time slots, enabling more efficient heating and cooling.” in Paragraph [0019]. It can be seen that the MRU is capable of adjusting the reservation such that a time period before or after the time period to be reserved is non-reservable (e.g., occupied)).
Hill does not explicitly teach; however, WATANABE teaches wherein: the adjusting is adding another reservation by an administrator-side for the time period that is non-reservable (See “For example, a time difference between a certain reservation and the previous reservation is an example of the reservation status. When a new reservation is received, the reservation controller 101 judges whether to accept this reservation by considering, not only this reservation itself, but also a time difference between this reservation and a future reservation which follows this reservation. In this exemplary embodiment, for all reservations made to the spaces 3, the air quality satisfies a predetermined standard at the start time of a reservation.” in Paragraph [0116], “The space management server 6 manages ... information 62 concerning the usage statuses of the individual spaces 3.” in Paragraph [0047] wherein it can be seen that the space management server 6 is capable of adding another reservation by an administrator-side for the time period that is non-reservable.), and when the processor determines that odor in the space is not at or below a predetermined threshold, the processor lengthens the time period that is non-reservable (See “In this exemplary embodiment, the CPU 51A has the function of assisting a user in reserving a space 3 by estimating, based on a reservation status, the air quality within a space 3 (see FIG. 2) at a start time of a reservation for this space 3.” in Paragraph [0113], “In this exemplary embodiment, a reservation status means information concerning how reservations have been made for a certain space 3 on a time axis.” in Paragraph [0115], and “For example, a time difference between a certain reservation and the previous reservation is an example of the reservation status. When a new reservation is received, the reservation controller 101 judges whether to accept this reservation by considering, not only this reservation itself, but also a time difference between this reservation and a future reservation which follows this reservation. In this exemplary embodiment, for all reservations made to the spaces 3, the air quality satisfies a predetermined standard at the start time of a reservation.” in Paragraph [0116]. It can be seen that the reservation controller 101 is capable of lengthening the time period that is non-reservable when determines that odor in the space is not at or below a predetermined threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservation process of Hill to include adjusting that is adding another reservation by an administrator-side for the time period that is non-reservable and lengthening the time period that is non-reservable when the processor determines that odor in the space is not at or below a predetermined threshold, as taught by WATANABE, in order to improve/build customer relationship by providing a fresh and clean room.
Regarding Claim 10, Hill in view of WATANABE teaches all the limitations of Claim 9 as described above. Hill also teaches wherein the processor is configured to register the reservation in the time period of the reservation as made by an administrator (See “The application may enable the user to view which meeting rooms are currently available and may provide a user interface (UI) to enable the user to reserve a currently available meeting room. For example, the user may navigate to a meeting room that the application UI indicates is currently available and select “reserve”. In response, the application may send a reserve command to the MRU to reserve the room.” in Paragraph [0017]).
Regarding Claim 12, Hill in view of WATANABE teaches all the limitations of Claim 9 as described above. Hill also teaches wherein in a case where a new reserver belongs to a same organization as a reserver of a time period of an already-registered reservation, the processor is configured to register a reservation by the new reserver (See “The application may enable the user to view which meeting rooms are currently available and may provide a user interface (UI) to enable the user to reserve a currently available meeting room. For example, the user may navigate to a meeting room that the application UI indicates is currently available and select “reserve”. In response, the application may send a reserve command to the MRU to reserve the room.” in Paragraph [0017] and the “user” is considered to be the “new reserver belongs to a same organization” as described in Paragraph [0003] – “In a large corporation, employees may have difficulties obtaining a meeting room on-the-fly (e.g., on an ad-hoc basis), without a prior reservation. For example, some employees (e.g., at a high level) may block book rooms for months at a time to ensure a room is available for their use. As another example, employees may anticipate a meeting taking several hours and book a room accordingly but may end up using less than the time for which the room was booked. When employees desire to find a meeting room for use in the near future (e.g., within the next hour), the employees may resort to wandering down the hallways of the building they are located in to try and find an available meeting room.”).
Regarding Claim 13, Hill in view of WATANABE teaches all the limitations of Claim 9 as described above. Hill does not explicitly teach; however, WATANABE teaches wherein the processor is configured to change the length of a non-reservable time period between a time period of an already-registered reservation and a time period of the received reservation according to information about the odor in the space (See “In reality, however, the spaces 3 are used differently depending on the user. The type and the strength of odor which remains after the use of a space 3 also vary. For example, if a space 3 is used for eating and drinking, the smell of food is more likely to remain. The smell of perfume may remain in a space 3 depending on the type and the volume of perfume. The taste for odor is different depending on the individual user. Some users may like a certain odor, while other users may not like it. Not only the odor, the temperature or the humidity may also be changed depending on the use of a space 3.” in Paragraph [0125], “In this exemplary embodiment, the air quality that varies depending on the use of a space 3 is determined by using the values measured by various sensors, and is used for estimating the air quality at a start time of the next reservation. If the air quality at the end of the use of a space 3 deviates from a predetermined standard, it takes a long time for the air quality to return to the predetermined standard.” in Paragraph [0126]. “More specifically, the reservation controller 101 includes a reservation condition receiver 111, an environmental data obtaining unit 112, an air quality estimator 113, an option selector 114, a reservation setter 115, an air-conditioning controller 116, and a disinfection controller 117. The reservation condition receiver 111 receives conditions requested by a user. The environmental data obtaining unit 112 obtains environmental data concerning the air quality from each space 3. The air quality estimator 113 estimates the air quality at a start time of a reservation to be made for a space 3. The option selector 114 selects spaces 3 that satisfy conditions (conditions for a reservation) requested by a user as options. The reservation setter 115 sets a specific option selected by a user as a space 3 to be reserved. The air-conditioning controller 116 controls the operation of the air conditioner 31A (see FIG. 5) installed in each space 3. The disinfection controller 117 controls the operation of the disinfection unit 31V (see FIG. 5) installed in each space 3.” in Paragraph [0119], “The environmental data obtaining unit 112 communicates with a space 3 to obtain values from various sensors, such as the temperature sensor 31P, the humidity sensor 31Q, and the air environmental monitor 31U, installed in the space 3.” in Paragraph [0121], “The air quality estimator 113 provides the function of estimating the air quality at a start time of a reservation to be made for a space 3 on the assumption that the conditions requested by a user are accepted.” in Paragraph [0122], “Basically, the air quality estimator 113 estimates the air quality by using information concerning a blank time between the end of a certain reservation and the start of the following reservation.” in Paragraph [0123]; “If the performance of the air conditioner 31A (see FIG. 5) and that of the disinfection unit 31V (see FIG. 5) are known, given with the information concerning the above-described blank time, the air quality estimator 113 can fairly accurately estimate the air quality at a start time of a reservation to be made for a space 3 on the assumption that the space 3 will be used under the normal conditions.” in Paragraph [0124], “In the field 224, the legend “OK” means that the air quality satisfies the predetermined standard, and the legend “not yet ready” means that the air quality will be lower than the predetermined standard at a start time of a reservation to be made for a space 3. Although in the example in FIG. 12 the availability of a space 3 (whether a space 3 is ready for a reservation) is indicated by a difference in the density of the drop mark, it may be expressed by a difference in the shape or the color of the drop mark. The rough time to be taken for a space 3 to get ready or the current air quality may also be indicated by a difference in the density, shape, or color of the drop mark, for example.” in Paragraph [0166], and “For example, the time required for the air quality to return to the predetermined standard, such as whether it takes about ten minutes or twenty minutes, may be indicated by a difference in the density, shape, or color of the drop mark. This enables the user to estimate the air quality. The drop mark for the space 3 may be changed according to the air quality.” in Paragraph [0167]. It can be seen that the reservation controller is capable of changing the length of a non-reservable time period between a time period of an already-registered reservation and a time period of the received reservation according to information about the odor in the space.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservation process of Hill to include changing the non-reservable time according to an odor in the space, as taught by WATANABE, in order to improve/build customer relationship by providing a fresh and clean room.
Regarding Claim 14, Hill in view of WATANABE teaches all the limitations of Claim 9 as described above. Hill also teaches wherein the processor is configured to change the length of a non-reservable time period between a time period of an already-registered reservation and a time period of the received reservation (See “A meeting room may have multiple time slots (e.g., with each time slot W minutes long, W>0) that can be individually reserved. For example, a meeting room may have hour long time slots, such as 8:00-8:59 AM, 9:00-9:59 AM, and so on. At a current time, future time slots may be either reserved or unreserved. For a current time-slot, the MRU may determine (e.g., using a motion sensor, heat sensor, or the like) a status of the meeting room as either occupied or unoccupied, regardless of whether the current time slot was reserved or unreserved. The MRU may provide the status of the meeting room to enable users desiring to a meeting room during the current time-slot to occupy the meeting room. Thus, the status of a meeting room may be occupied, unoccupied, reserved, or unreserved, with occupied or unoccupied being the status of a current time slot and reserved or unreserved being the status of a future time slot.” in Paragraph [0015] and “In addition, the MRU may modify the indicator to indicate whether the meeting room is occupied or unoccupied. For example, the meeting room may initially (e.g., the beginning of the day) be green, indicating that the meeting room is available. A user seeking a meeting room may see the green indicator and request to reserve the meeting room for the next N time slots (e.g., where a time slot is a predetermined period of time, such as, for example, 15 minutes, 30 minutes, or an hour). The request may be made physically, e.g., by the user physically pressing a reservation selector on the MRU, or the request may be made by selecting “reserve” via a software application (“app”) being executed by the user's computing device (e.g., wireless phone, tablet, laptop, or the like). In response to receiving the request, the MRU may automatically (e.g., without human interaction) change the indicator from green to red to indicate that the meeting room is occupied.” in Paragraph [0016]) according to a length of a utilization time period of the space (See “For example, assume a user reserves a meeting room for an hour, e.g., from 1:00-2:00 PM. The in-room indicator may begin blinking at a pre-determined time (e.g., M minutes, where M>0) prior to the end of the hour. For example, the in-room indicator may begin blinking at 1:50 (M=10) to indicate that the reservation is ending and that the status will change shortly. If the room is available after 2:00 PM, the in-room indicator may alternately blink red and green to indicate that the room will transition to unoccupied status. Such an indication enables the user to see that the meeting room is available for the next block of time and plan accordingly. For example, if the user thinks the meeting will run past 2:00 PM, then the user can reserve the next block of time either physically (e.g., via the physical reserve selection on the MRU) or using the reservation application.” in Paragraph [0020]).
Regarding Claim 15, Hill in view of WATANABE teaches all the limitations of Claim 9 as described above. Hill does not explicitly teach; however, WATANABE teaches wherein the processor is configured to change the length of a non-reservable time period between a time period of an already-registered reservation and a time period of the received reservation according to a number of users of the space (See “The number of users using a space 3 is largely determined by the volume of this space 3. Basically, in this exemplary embodiment, a private room for one person is assumed as a space 3. However, the space 3 may be a large room for accommodating a large group of people. A large room may be formed as one room, or it may be formed by interconnecting spaces 3 by removing one of or both of the walls 30D and 30E of each space 3.” in Paragraph [0065], “More specifically, the reservation controller 101 includes a reservation condition receiver 111, an environmental data obtaining unit 112, an air quality estimator 113, an option selector 114, a reservation setter 115, an air-conditioning controller 116, and a disinfection controller 117. The reservation condition receiver 111 receives conditions requested by a user. The environmental data obtaining unit 112 obtains environmental data concerning the air quality from each space 3. The air quality estimator 113 estimates the air quality at a start time of a reservation to be made for a space 3. The option selector 114 selects spaces 3 that satisfy conditions (conditions for a reservation) requested by a user as options. The reservation setter 115 sets a specific option selected by a user as a space 3 to be reserved. The air-conditioning controller 116 controls the operation of the air conditioner 31A (see FIG. 5) installed in each space 3. The disinfection controller 117 controls the operation of the disinfection unit 31V (see FIG. 5) installed in each space 3.” in Paragraph [0119], “The environmental data obtaining unit 112 communicates with a space 3 to obtain values from various sensors, such as the temperature sensor 31P, the humidity sensor 31Q, and the air environmental monitor 31U, installed in the space 3.” in Paragraph [0121], “The air quality estimator 113 provides the function of estimating the air quality at a start time of a reservation to be made for a space 3 on the assumption that the conditions requested by a user are accepted.” in Paragraph [0122], “Basically, the air quality estimator 113 estimates the air quality by using information concerning a blank time between the end of a certain reservation and the start of the following reservation.” in Paragraph [0123]; “If the performance of the air conditioner 31A (see FIG. 5) and that of the disinfection unit 31V (see FIG. 5) are known, given with the information concerning the above-described blank time, the air quality estimator 113 can fairly accurately estimate the air quality at a start time of a reservation to be made for a space 3 on the assumption that the space 3 will be used under the normal conditions.” in Paragraph [0124], “In the field 224, the legend “OK” means that the air quality satisfies the predetermined standard, and the legend “not yet ready” means that the air quality will be lower than the predetermined standard at a start time of a reservation to be made for a space 3. Although in the example in FIG. 12 the availability of a space 3 (whether a space 3 is ready for a reservation) is indicated by a difference in the density of the drop mark, it may be expressed by a difference in the shape or the color of the drop mark. The rough time to be taken for a space 3 to get ready or the current air quality may also be indicated by a difference in the density, shape, or color of the drop mark, for example.” in Paragraph [0166], and “For example, the time required for the air quality to return to the predetermined standard, such as whether it takes about ten minutes or twenty minutes, may be indicated by a difference in the density, shape, or color of the drop mark. This enables the user to estimate the air quality. The drop mark for the space 3 may be changed according to the air quality.” in Paragraph [0167]. It can be seen that the reservation controller is capable of changing the length of a non-reservable time period between a time period of an already-registered reservation and a time period of the received reservation according to a number of users of the space.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservation process of Hill to include changing the non-reservable time according to a number of users of the space, as taught by WATANABE, in order to improve/build customer relationship by providing a fresh and clean room.
Regarding Claim 16, Hill in view of WATANABE teaches all the limitations of Claim 9 as described above. Hill does not explicitly teach; however, WATANABE teaches wherein the processor is configured to change the length of a non-reservable time period between a time period of an already-registered reservation and a time period of the received reservation according to a size of the space (See “The number of users using a space 3 is largely determined by the volume of this space 3. Basically, in this exemplary embodiment, a private room for one person is assumed as a space 3. However, the space 3 may be a large room for accommodating a large group of people. A large room may be formed as one room, or it may be formed by interconnecting spaces 3 by removing one of or both of the walls 30D and 30E of each space 3.” in Paragraph [0065], “More specifically, the reservation controller 101 includes a reservation condition receiver 111, an environmental data obtaining unit 112, an air quality estimator 113, an option selector 114, a reservation setter 115, an air-conditioning controller 116, and a disinfection controller 117. The reservation condition receiver 111 receives conditions requested by a user. The environmental data obtaining unit 112 obtains environmental data concerning the air quality from each space 3. The air quality estimator 113 estimates the air quality at a start time of a reservation to be made for a space 3. The option selector 114 selects spaces 3 that satisfy conditions (conditions for a reservation) requested by a user as options. The reservation setter 115 sets a specific option selected by a user as a space 3 to be reserved. The air-conditioning controller 116 controls the operation of the air conditioner 31A (see FIG. 5) installed in each space 3. The disinfection controller 117 controls the operation of the disinfection unit 31V (see FIG. 5) installed in each space 3.” in Paragraph [0119], “The environmental data obtaining unit 112 communicates with a space 3 to obtain values from various sensors, such as the temperature sensor 31P, the humidity sensor 31Q, and the air environmental monitor 31U, installed in the space 3.” in Paragraph [0121], “The air quality estimator 113 provides the function of estimating the air quality at a start time of a reservation to be made for a space 3 on the assumption that the conditions requested by a user are accepted.” in Paragraph [0122], “Basically, the air quality estimator 113 estimates the air quality by using information concerning a blank time between the end of a certain reservation and the start of the following reservation.” in Paragraph [0123]; “If the performance of the air conditioner 31A (see FIG. 5) and that of the disinfection unit 31V (see FIG. 5) are known, given with the information concerning the above-described blank time, the air quality estimator 113 can fairly accurately estimate the air quality at a start time of a reservation to be made for a space 3 on the assumption that the space 3 will be used under the normal conditions.” in Paragraph [0124], “In the field 224, the legend “OK” means that the air quality satisfies the predetermined standard, and the legend “not yet ready” means that the air quality will be lower than the predetermined standard at a start time of a reservation to be made for a space 3. Although in the example in FIG. 12 the availability of a space 3 (whether a space 3 is ready for a reservation) is indicated by a difference in the density of the drop mark, it may be expressed by a difference in the shape or the color of the drop mark. The rough time to be taken for a space 3 to get ready or the current air quality may also be indicated by a difference in the density, shape, or color of the drop mark, for example.” in Paragraph [0166], and “For example, the time required for the air quality to return to the predetermined standard, such as whether it takes about ten minutes or twenty minutes, may be indicated by a difference in the density, shape, or color of the drop mark. This enables the user to estimate the air quality. The drop mark for the space 3 may be changed according to the air quality.” in Paragraph [0167]. It can be seen that the reservation controller is capable of changing the length of a non-reservable time period between a time period of an already-registered reservation and a time period of the received reservation according to a size of the space.).
Regarding Claim 17, Hill in view of WATANABE teaches all the limitations of Claim 9 as described above. Hill does not explicitly teach; however, WATANABE teaches wherein the processor is configured to change the length of a non-reservable time period between a time period of an already-registered reservation and a time period of the received reservation according to a purpose of using the space (See “In reality, however, the spaces 3 are used differently depending on the user. The type and the strength of odor which remains after the use of a space 3 also vary. For example, if a space 3 is used for eating and drinking, the smell of food is more likely to remain. The smell of perfume may remain in a space 3 depending on the type and the volume of perfume. The taste for odor is different depending on the individual user. Some users may like a certain odor, while other users may not like it. Not only the odor, the temperature or the humidity may also be changed depending on the use of a space 3.” in Paragraph [0125], “More specifically, the reservation controller 101 includes a reservation condition receiver 111, an environmental data obtaining unit 112, an air quality estimator 113, an option selector 114, a reservation setter 115, an air-conditioning controller 116, and a disinfection controller 117. The reservation condition receiver 111 receives conditions requested by a user. The environmental data obtaining unit 112 obtains environmental data concerning the air quality from each space 3. The air quality estimator 113 estimates the air quality at a start time of a reservation to be made for a space 3. The option selector 114 selects spaces 3 that satisfy conditions (conditions for a reservation) requested by a user as options. The reservation setter 115 sets a specific option selected by a user as a space 3 to be reserved. The air-conditioning controller 116 controls the operation of the air conditioner 31A (see FIG. 5) installed in each space 3. The disinfection controller 117 controls the operation of the disinfection unit 31V (see FIG. 5) installed in each space 3.” in Paragraph [0119], “The environmental data obtaining unit 112 communicates with a space 3 to obtain values from various sensors, such as the temperature sensor 31P, the humidity sensor 31Q, and the air environmental monitor 31U, installed in the space 3.” in Paragraph [0121], “The air quality estimator 113 provides the function of estimating the air quality at a start time of a reservation to be made for a space 3 on the assumption that the conditions requested by a user are accepted.” in Paragraph [0122], “Basically, the air quality estimator 113 estimates the air quality by using information concerning a blank time between the end of a certain reservation and the start of the following reservation.” in Paragraph [0123]; “If the performance of the air conditioner 31A (see FIG. 5) and that of the disinfection unit 31V (see FIG. 5) are known, given with the information concerning the above-described blank time, the air quality estimator 113 can fairly accurately estimate the air quality at a start time of a reservation to be made for a space 3 on the assumption that the space 3 will be used under the normal conditions.” in Paragraph [0124], “In the field 224, the legend “OK” means that the air quality satisfies the predetermined standard, and the legend “not yet ready” means that the air quality will be lower than the predetermined standard at a start time of a reservation to be made for a space 3. Although in the example in FIG. 12 the availability of a space 3 (whether a space 3 is ready for a reservation) is indicated by a difference in the density of the drop mark, it may be expressed by a difference in the shape or the color of the drop mark. The rough time to be taken for a space 3 to get ready or the current air quality may also be indicated by a difference in the density, shape, or color of the drop mark, for example.” in Paragraph [0166], and “For example, the time required for the air quality to return to the predetermined standard, such as whether it takes about ten minutes or twenty minutes, may be indicated by a difference in the density, shape, or color of the drop mark. This enables the user to estimate the air quality. The drop mark for the space 3 may be changed according to the air quality.” in Paragraph [0167]. It can be seen that the reservation controller is capable of changing the length of a non-reservable time period between a time period of an already-registered reservation and a time period of the received reservation according to a purpose of using the space (e.g., space is used for eating and drinking).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservation process of Hill to include changing the non-reservable time according to a purpose of using the space, as taught by WATANABE, in order to improve/build customer relationship by providing a fresh and clean room.
Regarding Claim 18, Hill teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information, the process comprising (See “Memory 604 and mass storage devices 612 are examples of computer storage media (e.g., memory storage devices) for storing instructions that can be executed by the processors 602 to perform the various functions described herein. For example, memory 604 may include both volatile memory and non-volatile memory (e.g., RAM, ROM, or the like) devices. Further, mass storage devices 612 may include hard disk drives, solid-state drives, removable media, including external and removable drives, memory cards, flash memory, floppy disks, optical disks (e.g., CD, DVD), a storage array, a network attached storage, a storage area network, or the like. Both memory 604 and mass storage devices 612 may be collectively referred to as memory or computer storage media herein, and may be any type of non-transitory media capable of storing computer-readable, processor-executable program instructions as computer program code that can be executed by the processors 602 as a particular machine configured for carrying out the operations and functions described in the implementations herein.” in Paragraph [0067]): receiving, from a client device, a desired reservation time period during which a reserver desires to use a space that is usable by making a reservation (See “A user seeking a meeting room may see the green indicator and request to reserve the meeting room for the next N time slots (e.g., where a time slot is a predetermined period of time, such as, for example, 15 minutes, 30 minutes, or an hour)… the request may be made by selecting “reserve” via a software application (“app”) being executed by the user's computing device (e.g., wireless phone, tablet, laptop, or the like).” in Paragraph [0016]); and determining whether the desired reservation time period is consecutive with a time period of an already-registered reservation (See “In addition, by accessing the facilities management computer, the UI may display available meeting rooms that were previously used for a meeting or will be used for a meeting in a future time slot ... Meeting rooms that were not previously used for a meeting or will not be used for a meeting in a future time slot may be displayed ... In this way, meeting rooms may have either have meetings scheduled for two or more consecutive time slots or may remain empty for two or more consecutive time slots, enabling more efficient heating and cooling.” in Paragraph [0019]).
Hill does not explicitly teach; however, WATANABE teaches in a case where the desired reservation time period is consecutive: determining whether odor in the space is at or below a predetermined threshold (See “In this exemplary embodiment, the CPU 51A has the function of assisting a user in reserving a space 3 by estimating, based on a reservation status, the air quality within a space 3 (see FIG. 2) at a start time of a reservation for this space 3.” in Paragraph [0113], “In this exemplary embodiment, a reservation status means information concerning how reservations have been made for a certain space 3 on a time axis.” in Paragraph [0115], and “For example, a time difference between a certain reservation and the previous reservation is an example of the reservation status. When a new reservation is received, the reservation controller 101 judges whether to accept this reservation by considering, not only this reservation itself, but also a time difference between this reservation and a future reservation which follows this reservation. In this exemplary embodiment, for all reservations made to the spaces 3, the air quality satisfies a predetermined standard at the start time of a reservation.” in Paragraph [0116]); upon determining that the odor is at or below the predetermined threshold, causing a notification to be displayed on the client device, the notification being guidance information about consecutive reservations that are not permitted (See “For example, a time difference between a certain reservation and the previous reservation is an example of the reservation status. When a new reservation is received, the reservation controller 101 judges whether to accept this reservation by considering, not only this reservation itself, but also a time difference between this reservation and a future reservation which follows this reservation. In this exemplary embodiment, for all reservations made to the spaces 3, the air quality satisfies a predetermined standard at the start time of a reservation.” in Paragraph [0116], “In the field 224, ... the legend “not yet ready” means that the air quality will be lower than the predetermined standard at a start time of a reservation to be made for a space 3.” in Paragraph [0166], “In the above-described exemplary embodiment, not only available spaces 3, but also unavailable spaces 3 and those that are not yet ready, are displayed on the screen (see FIG. 12).” in Paragraph [0259], and also see Figs. 15A-15D); and upon determining that the odor is not at or below the predetermined threshold, adjusting a non-reservable time period after the time period of the already-registered reservation, and causing the device of the reserver to display guidance information about the non-reservable time period and consecutive reservations that are not permitted (See “For example, a time difference between a certain reservation and the previous reservation is an example of the reservation status. When a new reservation is received, the reservation controller 101 judges whether to accept this reservation by considering, not only this reservation itself, but also a time difference between this reservation and a future reservation which follows this reservation. In this exemplary embodiment, for all reservations made to the spaces 3, the air quality satisfies a predetermined standard at the start time of a reservation.” in Paragraph [0116], “The space management server 6 manages ... information 62 concerning the usage statuses of the individual spaces 3.” in Paragraph [0047] wherein it can be seen that the space management server 6 is capable of adjusting a non-reservable time period after the time period of the already-registered reservation since 15 minutes are required as a blank time between reservations as described in Paragraph [0202] - “If no blank time is secured before the next reservation starts, it is highly likely that the air quality at the start time of the next reservation will not satisfy the predetermined standard. Fifteen minutes are required as a blank time, provided that the spaces 3 are used under the normal conditions. The space 3 that the user can select is thus limited to the space 3 #002.”, and Figs. 15A-15D show an example of display showing non-reservable time period and consecutive reservations that are not permitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservation process of Hill to include determining whether odor in the space is at or below a predetermined threshold, causing a notification to be displayed on the client device as described above, and adjusting a non-reservable time period after the time period of the already-registered reservation, as taught by WATANABE, in order to improve/build customer relationship by providing a fresh and clean room.
Regarding Claim 19, Hill teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information, the process comprising (See “Memory 604 and mass storage devices 612 are examples of computer storage media (e.g., memory storage devices) for storing instructions that can be executed by the processors 602 to perform the various functions described herein. For example, memory 604 may include both volatile memory and non-volatile memory (e.g., RAM, ROM, or the like) devices. Further, mass storage devices 612 may include hard disk drives, solid-state drives, removable media, including external and removable drives, memory cards, flash memory, floppy disks, optical disks (e.g., CD, DVD), a storage array, a network attached storage, a storage area network, or the like. Both memory 604 and mass storage devices 612 may be collectively referred to as memory or computer storage media herein, and may be any type of non-transitory media capable of storing computer-readable, processor-executable program instructions as computer program code that can be executed by the processors 602 as a particular machine configured for carrying out the operations and functions described in the implementations herein.” in Paragraph [0067]): receiving, from a client device, a desired reservation time period during which a reserver desires to use a space that is usable by making a reservation (See “A user seeking a meeting room may see the green indicator and request to reserve the meeting room for the next N time slots (e.g., where a time slot is a predetermined period of time, such as, for example, 15 minutes, 30 minutes, or an hour)… the request may be made by selecting “reserve” via a software application (“app”) being executed by the user's computing device (e.g., wireless phone, tablet, laptop, or the like).” in Paragraph [0016]); and adjusting the reservation such that a time period before or after the time period to be reserved by the reserver is non-reservable (See “In response, the application may send a reserve command to the MRU to reserve the room. The MRU may receive the reserve command and change the status of the meeting room from unoccupied to occupied, e.g., the physical indicator may change from green to red and the MRU may change from broadcasting (e.g., via the network) that the meeting room is unoccupied to broadcasting that the meeting room is occupied.” in Paragraph [0017] and “In addition, by accessing the facilities management computer, the UI may display available meeting rooms that were previously used for a meeting or will be used for a meeting in a future time slot higher up on the list of available meeting rooms to encourage users to book such meeting rooms. In this way, the predetermined “comfortable” temperature in the meeting room may be maintained to more efficiently use energy. Meeting rooms that were not previously used for a meeting or will not be used for a meeting in a future time slot may be displayed lower down on the list of available meeting rooms to discourage users from booking such meeting rooms. In this way, meeting rooms may have either have meetings scheduled for two or more consecutive time slots or may remain empty for two or more consecutive time slots, enabling more efficient heating and cooling.” in Paragraph [0019]. It can be seen that the MRU is capable of adjusting the reservation such that a time period before or after the time period to be reserved is non-reservable (e.g., occupied).).
Hill does not explicitly teach; however, WATANABE teaches wherein: the adjusting is adding another reservation by an administrator-side for the time period that is non-reservable (See “For example, a time difference between a certain reservation and the previous reservation is an example of the reservation status. When a new reservation is received, the reservation controller 101 judges whether to accept this reservation by considering, not only this reservation itself, but also a time difference between this reservation and a future reservation which follows this reservation. In this exemplary embodiment, for all reservations made to the spaces 3, the air quality satisfies a predetermined standard at the start time of a reservation.” in Paragraph [0116], “The space management server 6 manages ... information 62 concerning the usage statuses of the individual spaces 3.” in Paragraph [0047] wherein it can be seen that the space management server 6 is capable of adding another reservation by an administrator-side for the time period that is non-reservable.), and when the processor determines that odor in the space is not at or below a predetermined threshold, the processor lengthens the time period that is non-reservable (See “In this exemplary embodiment, the CPU 51A has the function of assisting a user in reserving a space 3 by estimating, based on a reservation status, the air quality within a space 3 (see FIG. 2) at a start time of a reservation for this space 3.” in Paragraph [0113], “In this exemplary embodiment, a reservation status means information concerning how reservations have been made for a certain space 3 on a time axis.” in Paragraph [0115], and “For example, a time difference between a certain reservation and the previous reservation is an example of the reservation status. When a new reservation is received, the reservation controller 101 judges whether to accept this reservation by considering, not only this reservation itself, but also a time difference between this reservation and a future reservation which follows this reservation. In this exemplary embodiment, for all reservations made to the spaces 3, the air quality satisfies a predetermined standard at the start time of a reservation.” in Paragraph [0116]. It can be seen that the reservation controller 101 is capable of lengthening the time period that is non-reservable when determines that odor in the space is not at or below a predetermined threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservation process of Hill to include lengthening the time period that is non-reservable when the processor determines that odor in the space is not at or below a predetermined threshold, as taught by WATANABE, in order to improve/build customer relationship by providing a fresh and clean room.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of WATANABE and Yeluguri et al. (US Pat. No. 10860954 B1; hereinafter "Yeluguri").
Regarding Claim 3, Hill in view of WATANABE teaches all the limitations of Claims 1 and 2 as described above. Hill in view of WATANABE does not explicitly teach; however, Yeluguri teaches wherein the processor is configured to instruct the reserver to leave a predetermined time period empty before and after the time period of the reservation (See “The roomfinder platform may receive a confirmation of the reservation from the network storage device once the reservation request has been fulfilled, and/or a failure notification if the reservation could not be completed (e.g., if the room was reserved by another user before the reservation could be completed, if the user is not authorized to use the selected room, and/or the like). In such cases, the roomfinder platform may transmit a corresponding notification to the client device, transmit a different reservation option to the user, enable the user to select another room, and/or the like.” in Column 14, Lines 37-47 and Fig. 1D. It can be seen that the roomfinder platform is capable of sending any types of instructions (e.g., to leave a predetermined time period empty before and after the time period of the reservation) to the reserver.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservation process of Hill in view of WATANABE to include instructions to the reserver described above, as taught by Yeluguri, in order to make the reservation process more efficient and effective.
Regarding Claim 11, Hill in view of WATANABE teaches all the limitations of Claims 9 and 10 as described above. Hill in view of WATANABE does not explicitly teach; however, Yeluguri teaches wherein in a case where the reservation received from the reserver is canceled, the processor is configured to cancel the reservation registered as made by the administrator (See “For example, the roomfinder platform may prompt the user to confirm the reservation before and/or after the reservation time. In some cases, the roomfinder platform may monitor the facility data to determine if the user is an attendee of a meeting in another room, and/or reserved another room for the same reservation time. If the user no longer needs the room, the roomfinder platform may transmit an instruction to the network storage device to cancel the reservation and change the availability status of the room.” in Column 16, Lines 29-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservation process of Hill in view of WATANABE to include cancelation of the reservation by a processor, as taught by Yeluguri, in order to update the reservation schedule information in an efficient way.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/29/2022